IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KARELIZ NIN,

Plaintiff, :

V. : 3:17-CV-00802
(JUDGE MARIANI)

LUZERNE COUNTY and
LUZERNE COUNTY CHILDREN
AND YOUTH SERVICES,

Defendants.

MEMORANDUM OPINION

 

|. INTRODUCTION AND PROCEDURAL HISTORY

The above-captioned action was filed by Plaintiff, Kareliz Nin, asserting a single
Section 1983 claim against Defendants Luzerne County and Luzerne County Children and
Youth Services (“LCCYS’) for their alleged involvement in the administration of Plaintiff's
deceased child’s estate. Pending before the Court is Defendants’ Motion to Dismiss
Plaintiffs Second Amended Complaint. (Doc. 57).

Nin filed a Writ of Summons in the Court of Common Pleas of Luzerne County on
October 21, 2016, naming Luzerne County and LCCYS as Defendants. (Doc. 1-1). On
April 20, 2017, Nin filed her Complaint in state court, alleging a single count of 42 U.S.C.

§ 1983 violation and naming only LCCYS as a defendant. (/d.) LCCYS removed the action
to this Court (Doc. 1) and moved to dismiss pursuant to Feb. R. Civ. P. 12(b)(6) (Doc. 3).

On August 25, 2017, Nin filed a motion for leave to amend the Complaint to add Luzerne
County as a defendant, without adding any new claims or substantive allegations. (Doc.
19). This Court granted Nin’s Motion to Amend (Doc. 28) and Defendants filed a second
motion to dismiss after the Amended Complaint was filed (Doc. 32). On August 3, 2018,
this Court granted Defendants’ Motion to Dismiss the Amended Complaint and granted Nin
leave to amend her complaint. (Doc. 52). On August 24, 2018, Nin filed a Second
Amended Complaint (Doc. 53), and on September 26, 2018, Defendants filed a Motion to
Dismiss Plaintiffs Second Amended Complaint (Doc. 57). For reasons that follow,
Defendants’ motion will be granted, without prejudice and with leave to Plaintiff to file a
Third Amended Complaint.
Il. FACTUAL ALLEGATIONS

Plaintiff's Second Amended Complaint (Doc. 53) alleges the following facts which,
for the purposes of resolving Defendants’ Motion to Dismiss, the Court takes as true:

Kareliz Nin gave birth to her daughter, Cecilia Nin, on May 21, 2012. (/d. at 2). On
December 28, 2012, after becoming unresponsive, Cecilia was taken by ambulance to the
Wilkes-Barre General Hospital. (/d. at ] 10). After conducting various diagnostic tests, the
Hospital discharged Cecilia back to the care of her mother. (/d. at 11). About a week
later, Cecilia was again unresponsive and taken to Geisinger Wyoming Valley Medical
Center. (/d. at ] 12.) Based on the results of the diagnostic tests performed during that
second visit, LCCYS petitioned the state court for dependency of Cecilia and Plaintiff's other

two children, Reina and Faviyan, alleging suspected abuse. (/d. at 13). The state court
granted LCCYS’s petition and directed that Plaintiffs children be removed from Plaintiff's
care and placed into foster care. (Doc. 53, at § 14). On January 7, 2013, while still an in-
patient at Geisinger hospital, Cecilia died. (/d. at ] 15). The court then issued an order
finding Cecilia as not dependent because she was deceased. (/d. at ] 16). According to
Cecilia's Autopsy Report, Cecilia died due to blunt force trauma to the head, and separately
suffered multiple healing bilateral rib fractures and forearm fractures. (/d. at] 18). The
death of Cecilia triggered a criminal investigation by the Luzerne County District Attorney's
office, the status of which is still unknown at this time. (/d. at fff 24, 27).

Nearly two years later, on October 29, 2014, Plaintiff received a “Representative
Notice of Estate Administration Pursuant to Pa. O.C. Rule 5.6” regarding the Estate of
Cecilia Nin (the “Representative Notice’), which was prepared and issued by two lawyers
(‘Estate Counsel’) and named a third lawyer as administrator of the estate. (/d. at ff] 29-
31). Plaintiff alleges that she had no participation in and was never made aware of the
administration of her daughter’s Estate, and that she cannot access Cecilia's estate files
because the files are sealed. (Doc. 53, at {J 33-37). Plaintiff further alleges that prior to the
opening of her daughter's estate, Estate Counsel! were not legally privy to the confidential
information contained within her and her daughter's CYS files. (/d. at {| 39). Thus, any
dissemination of that information was “illegal and unauthorized” and “the only way” the
Estate Counsel could have ascertained the information necessary to open the Estate was

through CYS'’s illegal and unauthorized dissemination of information. (/d. at ] 41).

 
On August 10, 2015, Cecilia’s estate representative filed a medical malpractice suit
against various defendants, including Kareliz Nin. (/d. at Jf] 42, 43). Plaintiff alleges that
“the sole reason for the Estate Counsel to open the Estate of Cecilia was to file the
Complaint” and that “the only way Estate counsel could have come across the information
necessary to prepare and file the [medical malpractice suit's] Complaint and continue to
litigate the lawsuit would have been through illegal and unauthorized information
disseminated through representatives of [LCCYS].” (/d. at ]¥] 44, 46). Plaintiff further
alleges that “CYS has thrown road blocks at every chance they had through various delays”
(id. at { 49), and that she has still not regained custody of her other two daughters who
remain in foster care (Doc. 53, at J 54).

The medical malpractice Complaint includes “very specific and detailed information,”
with regard to Cecilia’s medical information, her treatment during her Emergency Room
visits, and the autopsy report. (/d. at {J 65-67). The information disclosed is “highly
confidential and protected by various County, State and Federal Rules and Regulations.”
(Id. at ] 68). Additionally, Nin never gave any of the information to the Estate Counsel or
Representative, the information was not publicly accessible, and the only way the
information could be accessed would be via Court Order or with Plaintiff's authorization. (/d.
at J] 69-72). As a result, Plaintiff alleges that LCCYS failed to implement any policies or

procedures to ensure compliance with Federal and State law, and consequently, by illegally

 
releasing said information, infringed upon Plaintiff's Constitutional right to privacy. (/d. at 17]
78-87, 94).

Plaintiff alleges that Defendants, “while acting under color of state law, unlawfully,
intentionally, unreasonably, maliciously, with deliberate indifference and/or with reckless
indifference to [Plaintiffs] civil rights, violated 42 U.S.C.A. § 1983 and deprived the [Plaintiff]
of her rights and privileges guaranteed under the Constitution of the United States and
laws...by acting as follows:”

a. Violating various Child Protective Services laws;

b. Attempting to cover up, minimize and ignore the illegal activities of their
employees, agents, and servants;

c. Releasing confidential information regarding Kareliz and Cecilia’s CYS file
to individuals with absolutely no legal standing to have access to said
information at the time of dissemination;

d. Delaying, inadequately and improperly handling the Nin case, in violation of
Kareliz’s right to due process;

e. Delaying, inadequately and improperly handling the Nin case, in violation of
Kareliz’s right to be an integral part of Reina and Faviyan’s lives;

f. Failing to implement any policies and/or procedures, and/or failing to
properly train various agents, servants and/or employees as to any polices
or procedures, to insure confidential information is not released to improper
persons; and

g. Administering Cecilia’s CYS investigation under a provisional state license.

(Id. at J 121).

Despite this Court providing Plaintiff with an additional opportunity to amend her
complaint, the Second Amended Complaint offers few allegations detailing how LCCYS
committed the violations set-forth above, or how these violations constitute a deprivation of

5

 

 

 
constitutionally protected interests. The Complaint makes conclusory allegations that
LCCYS is understaffed, but fails to explain how the understaffing has impacted Plaintiff or is
linked to any policies or customs that Plaintiff alleges LCCYS may have failed to implement.
(See Doc. 53, at [J 102-110). Plaintiff also alleges that “Defendants also conspired with the
Estate Counsel to name Kareliz as an actual defendant . . . in order to preclude her from
any recourse she may have had as her individual right as the natural parent of Cecilia . . .”
(Id. at § 126). Yet, Plaintiff provides no further explanation as to how LCCYS conspired with
the Estate and linking these allegations to any policies or customs that LCCYS may have
implemented or failed to implement.
Ill. STANDARD OF REVIEW

A complaint must be dismissed under Federal Rule of Civil Procedure 12(b)(6) if it
does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). “A claim
has facial plausibility when the plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft
v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009).

“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need
detailed factual allegations, a plaintiffs obligation to provide the grounds of his entitlement
to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (internal citations,

 
alterations, and quotations marks omitted). A court “take[s] as true all the factual allegations
in the Complaint and the reasonable inferences that can be drawn from those facts, but...
disregard[s] legal conclusions and threadbare recitals of the elements of a cause of action,
supported by mere conclusory statements.” Ethypharm S.A. France v. Abbott Labs., 707
F.3d 223, 231 n.14 (3d Cir. 2013) (internal citation, alteration, and quotation marks omitted).
Thus, “the presumption of truth attaches only to those allegations for which there is
sufficient ‘factual matter’ to render them ‘plausible on [their] face.” Schucharat v. President
of the U.S., 839 F.3d 336, 347 (3d Cir. 2016) (alteration in original) (quoting Iqbal, 556 U.S.
at 679). “Conclusory assertions of fact and legal conclusions are not entitled to the same
presumption.” /d.

“Although the plausibility standard ‘does not impose a probability requirement,’ it
does require a pleading to show ‘more than a sheer possibility that a defendant has acted
unlawfully.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (internal
citation omitted) (first quoting Twombly, 550 U.S. at 556; then quoting /gbal, 556 U.S. at
678). “The plausibility determination is ‘a context-specific task that requires the reviewing
court to draw on its judicial experience and common sense.” /d. at 786-87 (quoting
Iqbal, 556 U.S. 679).

However, even “if a complaint is subject to Rule 12(b)(6) dismissal, a district court
must permit a curative amendment unless such an amendment would be inequitable or

futile.” Phillips v. Cnty. of Allegheny, 515 F.3d 224, 245 (3d Cir. 2008).

 
[Elven when plaintiff does not seek leave to amend his complaint after a
defendant moves to dismiss it, unless the district court finds that amendment
would be inequitable or futile, the court must inform the plaintiff that he or she

has leave to amend the complaint within a set period of time.

Id.
IV. ANALYSIS

After evaluation of Nin’s Second Amended Complaint (Doc. 53), the Court will
dismiss this Complaint for failure to state a claim under § 1983. Although the Court will
grant Defendants’ motion to dismiss, the Court notes that Defendants’ motion and
supporting brief were of no assistance to the Court in its evaluation of Plaintiffs Second
Amended Complaint.

Upon comparison, it is clear that Nin’s Second Amended Complaint makes several
adjustments from her First Amended Complaint that more clearly suggest that “the crux of
Plaintiff's Second Amended Complaint is Defendants [sic] illegal dissemination of
confidential and privileged documents regarding Kareliz and Cecilia’s CYS file, not her
preclusion of opening an Estate on behalf of her daughter” (see Doc. 59, at 9).
Nonetheless, in its Memorandum Opinion dismissing Plaintiffs Amended Complaint without
prejudice, the Court explained the following:

At most, Plaintiff has alleged that LCCYS released Cecilia’s medical records to

the representative of Cecilia’s estate without “authorization,” records that

Plaintiff claims the estate representative used to initiate a medical malpractice

suit naming Plaintiff as a defendant. However, Plaintiff fails to point to any

factual basis that would support her allegation that the release of such

information was “unauthorized.” For example, Plaintiff does not allege that the
representative of the estate was improperly appointed. Instead, she merely

8

 
alleges that she “never met or had any consult with Estate Counsel or the
Representative’ and that she “had no participation in the opening or
administration of Cecilia’s Estate,” all without explaining why such consultation
was legally necessary or whether her lack of participation in the estate
administration process nullifies the appointment, or otherwise renders the
administration inappropriate. Without such allegations, there is no basis for the
Court to accept as an adequate pleading that Plaintiffs lack of participation in
the appointment of the estate representative, or the representative's decision
to initiate a medical malpractice suit, is in any way improper. More
fundamentally, the estate representative is not a defendant in this suit. Even if
the appointment of the representative had been improper, there is no allegation
that Defendants (who are county entities) should have known that the
representative did not adequately represent Cecilia's interests before releasing
Cecilia's medical information to the representative. On the face of the
Amended Complaint, there is no reason to believe that Defendants had any
policies or customs (or lack thereof) that amounted to deliberate indifference to
Plaintiffs constitutional rights by releasing Cecilia’s medical records to what
appeared to be a legally appointed estate representative.

In other words, aside from failing to identify the relevant constitutional interests
and Defendant policies and customs, the Amended Complaint failed to allege
several causal links necessary to adequately plead a Section 1983 claim,
including (1) how the appointment of an estate representative without
consulting Plaintiff constitutes an actionable injury; . . . (3) how Defendants in
any way caused these injuries by release of Cecilia’s medical records; (4) how,
even assuming such release of medical records was improper, that release of
records was the result of a specific policy (or lack thereof) that Defendants
should (or should not) have implemented; (5) how such a policy (or lack thereof)
led to a likelihood of constitutional violations; or (6 ) how the alleged misconduct
raises the inference that Defendants acted with deliberate indifference.

(Doc. 51, at 18-21) (internal citations omitted).

In reviewing the Second Amended Complaint, the Court is still at a loss as to how
LCCYS's allegedly illegal dissemination of information to Cecilia’s Estate supports a
constitutional claim. Despite this Court’s guidance, Nin has not set forth any additional factual

support to cure the deficiencies that this Court clearly highlighted. For example, Nin’s Second

9
Amended Complaint still lacks any factual allegations to suggest that the representative of the
Estate was improperly appointed. Moreover, Nin fails to allege any facts to support her claim
that LCCYS should have known that the representative did not adequately represent Cecilia’s
interests before releasing the medical information to the representative.

Additionally, although Nin has added allegations to support a claim that the disclosure
of medical information implicated her and her daughter's constitutional right to privacy, Nin
has still failed to plead “how Cecilia’s posthumous interest in the confidentiality of her medical
records cannot be vindicated by the current representative of Cecilia’s estate, or how
Defendants’ training programs or policies actually caused the alleged violation of Cecilia’s [or
Kareliz’s] privacy rights.” (Doc. 51, at 22-23). Nin alleges that because Estate Counsel and
the Representative, by being able to represent the Estate of Cecilia, “have greatly benefited
from the illegal and unauthorized dissemination of information” (Doc. 53, at J 141), they are
‘therefore not in a position to properly vindicate Cecilia’s posthumous interest in the
confidentiality of her medical records, as doing so would undermine their appointment in the
first place” (id. at | 143). However, these allegations are entirely conclusory and illogical,
even when construed liberally.

As such, the Court reiterates its statement made when dismissing Plaintiff's previous
Complaint:

Without non-conclusory allegations addressing the requisite elements of a

failure-to-train claim, such as the existence of a constitutional interest

possessed by Plaintiff; the existence of an inadequate policy or custom
maintained by Defendants; a pattern of similar constitutional violations or a

10
single-incident injury that was a highly predictable consequence of the failure

to train; or a causal link between the constitutional violation and Defendants’

actions, Plaintiff has failed to adequately plead a Section 1983 claim.

(Doc. 51, at 23). Here, the Second Amended Complaint still does not clearly address these
requisite elements. Instead, it is comprised of a number of conclusory allegations that are
devoid of any factual basis."

Finally, Nin is also put on notice that she must cure any other deficiencies to the extent
that she has stated any other claims. Nin has made allegations involving LCCYS’s
understaffing (Doc. 53, at J 102-110), but has failed to properly set forth facts connecting
these allegations to a policy or custom that LCCYS may have failed to implement which may
amount to deliberate indifference. Additionally, Nin has alleged that LCCYS violated her right
to be an integral part of her other two children’s lives (see, e.g., id. at Jf] 118, 121(e), 126) but
again fails to show how this injury is related to any policy or lack thereof that amounted to
deliberate indifference. Even read in the light most favorable to Nin, the relevance of those
other allegations is entirely unclear. At this time, the only coherent claim set forth in the
Second Amended Complaint relates to the alleged violation of Nin and her daughter's
constitutional rights to privacy, a claim which has not been sufficiently pled.

Accordingly, the Second Amended Complaint will be dismissed without prejudice for

failure to state a claim because the Plaintiff has still not cured her Complaint of the

 

‘ For example, the Court notes that the following allegations of Plaintiffs Second Amended
Complaint (Doc. 53) are lacking in supportive factual allegations and/or are pure conclusions of law: JJ 39,
40, 41, 44, 46, 48, 49, 57, 58, 62, 63, 64, 72, 80, 83, 85, 88, 89, 91, 93, 94, 95, 115, 118, 119, 120, 122,
123, 124, 125, 127, 128, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143.

11

 
deficiencies that this Court previously highlighted and has also set forth herein.

Under Feb. R. Civ. P. 1, the Federal Rules “should be construed, administered, and
employed by the court and the parties to secure the just, speedy, and inexpensive
determination of every action and proceeding.” It is clear from the parties’ submissions to this
Court that neither party understood what the Court directed the parties to do. Consequently,
the Court is left in a posture where Plaintiffs Second Amended Complaint failed to remedy
the deficiencies contained in the First Amended Complaint and the parties’ briefing on the
pending motion to dismiss further failed to properly address the legal sufficiency of the
allegations in Plaintiffs Second Amended Complaint. The Court fully expected that given its
prior opinion, Plaintiff would meet the standard set forth under Twombly and /qbal, or
alternatively, to the extent that Defendants were of the view that the Complaint did not meet
those standards, Defendants would show, citing specific applicable law, the grounds on which
the Second Amended Complaint was legally and factually insufficient. Nonetheless, neither
party has met those expectations. Accordingly, in the interest of providing Plaintiff a final
opportunity to set forth a properly pleaded Complaint and providing Defendants an
opportunity to adequately address Plaintiff's Complaint, the Court will instruct Plaintiff to cure
her Complaint of the deficiencies set forth in this opinion. See Shine v. Bayonne Bd. of Educ.,
633 F. App’x 820, 822 (3d Cir. 2015) (“While leave to amend should be granted freely, a court
may deny a motion to amend where there is ‘undue delay, bad faith or dilatory motive on the

part of the movant, repeated failure to cure deficiencies by amendments previously allowed,

12

 
undue prejudice to the opposing party by virtue of allowance of the amendment, [or] futility of
the amendment.”) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962) (emphasis added)).
V. CONCLUSION
For the reasons set forth above, Defendants’ motion to dismiss the Second

Amended Complaint (Doc. 57) will be granted. A separate Order shall issue.

 

 

United States District Judge

13
